Name: EFTA SURVEILLANCE AUTHORITY DECISION No 48/94/COL of 8 June 1994 concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease
 Type: Decision
 Subject Matter: nan
 Date Published: 1994-07-07

 Avis juridique important|E1994C0048EFTA SURVEILLANCE AUTHORITY DECISION No 48/94/COL of 8 June 1994 concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease Official Journal L 172 , 07/07/1994 P. 0029 - 0032EFTA SURVEILLANCE AUTHORITY DECISION No 48/94/COL of 8 June 1994 concerning additional guarantees relating to transmissible gastroenteritis for pigs destined to EFTA States or regions free of the disease THE EFTA SURVEILLANCE AUTHORITY,Having regard to the Agreement on the European Economic Area, as adjusted by the Protocol Adjusting the Agreement on the European Economic Area, in particular Article 17 and Protocol 1 (4) (d) thereof,Having regard to the Act referred to in Point 1 of Chapter I of Annex I to the Agreement on the European Economic Area on animal health problems affecting intra-Community trade in bovine animals and swine (Council Directive 64/432/EEC; hereinafter referred to as the Cattle and Swine Act), and in particular Article 10 thereof,Having regard to the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, as adjusted by the Protocol Adjusting the Agreement between the EFTA States on the establishment of a Surveillance Authority and a Court of Justice, and in particular 5 (2) (d) and Protocol 1, Article 1 (c) thereof,Whereas Finland considers, as stated in a letter dated 28 December 1993, its territory to be free from transmissible gastroenteritis (TGE) and have submitted supporting documentation to the EFTA Surveillance Authority as provided for in Article 10 (1) of the Cattle and Swine Act;Whereas it is appropriate to define certain additional guarantees to protect the disease status in Finland;Whereas the authorities of Finland apply for national movement of pigs for breeding and production rules at least equivalent to those foreseen by the present Decision;Whereas the additional guarantees provided for in the present Decision must not be requested from EFTA States and EC Member States or regions thereof which are themselves regarded as free from TGE;Whereas the measures provided for in this Decision are in accordance with the opinion of the EFTA Veterinary Committee assisting the EFTA Surveillance Authority,HAS ADOPTED THIS DECISION:1. Pigs intended for breeding coming from other EFTA States or EC Member States or regions thereof and destined for EFTA States or regions thereof where vaccination for TGE is not permitted, listed in Annex I, must fulfil the following conditions:1.1. either1.1.1. TGE must be compulsorily notifiable in the EFTA State and the EC Member State of origin;1.1.2. no clinical, pathological or serological evidence of TGE must have been recorded in the herd of origin for the past 12 months;1.1.3. no vaccine for TGE shall have been used on the herd of origin for the past 12 months;1.1.4. the pigs must have been held in isolation in accommodation approved by the competent authority such that no direct or indirect contact with other pigs shall have been possible for at least 30 days prior to movement;1.1.5. the pigs must not have been vaccinated;1.1.6. the pigs must have been subjected to a serological test for the presence of TGE virus antibodies taken at least 21 days after entry into isolation, with negative results. All animals in isolation must also have given negative results to this test;1.1.7. the pigs must have remained on the herd of origin since birth or the pigs must have remained in the consigning herd for three months and in others of equivalent status since birth;1.1.8. the pigs must to come into contact with pigs which do not fulfil the conditions set out in Points 1.1.1-1.1.7 during transport from the site of origin to the farm of destination.1.2. or1.2.1. fulfil the conditions set out in Points 1.1.2-1.1.8;1.2.2. if the number of pigs, tested in accordance with Point 1.1.6, is less than 25 the herd of origin shall have been tested in accordance with Annex II with negative result within 30 days before the movement.2. Pigs intended for production coming from other EFTA States or EC Member States or regions thereof and destined for EFTA States or regions thereof where vaccination for TGE is not permitted, listed in Annex I, must fulfil the following conditions:2.1. either2.1.1. TGE must be compulsorily notifiable in the EFTA State or the EC Member State of origin;2.1.2. no clinical, pathological or serological evidence of TGE must have been recorded in the herd of origin for the past 12 months;2.1.3. the pigs must not have been vaccinated;2.1.4. no pre-movement testing shall be necessary if the herd of origin is part of an official monitoring programme where at least 15 % of the breeding animals (or 25 animals, whichever is the greater) are tested over the course of each year. Such testing shall be split into at least three approximately equal divisions, each being separated by at least two months; movement into such herds shall only be from herds of equivalent or superior status and no clinical case of TGE shall have been recorded within 2 km of the herd of origin for the previous 60 days.2.1.5. if the herd of origin is not part of a monitoring programme referred to in Point 2.1.4 the pigs to be moved shall have been tested for the presence of TGE virus antibodies with a serological test in accordance with Annex II. The pigs to be moved shall have been segregated from the herd of origin prior to the test. The animals shall have been tested within 10 days prior to movement and with a negative result.2.1.6. the pigs must have remained in the herd of origin since birth or the pigs must have remained in the herd of origin for three months and in herds of equivalent status since birth;2.1.7. the pigs must not come into contact with pigs which do not fulfil the conditions set out in Points 2.1.1-2.1.6 during transport from the site of origin to the farm of destination.2.2. or2.2.1. fulfil the conditions set out in Points 2.1.2-2.1.4 and 2.1.6-2.1.7;2.2.2. no vaccine for TGE has been used on the herd of origin for the past 12 months;2.2.3. the last test to be done in accordance with Point 2.2.4 shall have been done during 60 days prior to the movement;2.2.4. if the herd of origin is not part of a monitoring programme referred to in Point 2.1.4 the herd of origin and the pigs to be moved shall have been tested for the presence of TGE virus antibodies with a serological test in accordance with Annex III. The pigs to be moved shall have been segregated from the herd of origin prior to the test. The animals shall have been tested within 10 days prior to movement and with a negative result.3. The animals referred to in Point 2 shall be transported directly to the farm of destination and shall remain there until slaughter unless otherwise authorized by the competent authority in the EFTA State of destination. The competent authority of the EFTA State of destination may require that the pigs go directly to slaughter.4. Pigs intended for slaughter coming from other EFTA States or EC Member States or regions thereof and destined for EFTA States or regions thereof, listed in Annex I, must fulfil the following conditions:4.1. the pigs must be transported directly to the slaughterhouse of destination;4.2. the pigs have not been vaccinated;4.3. no clinical, pathological or serological evidence of TGE must have been recorded in the herd of origin for the past three months;4.4. the pigs must have remained in the herd of origin for the previous 60 days or since birth;4.5. the pigs must not come into contact with pigs which do not fulfil the conditions set out in Points 4.1-4.4 during transport from the site of origin to the slaughterhouse.5. The health certificate referred to as Model III in Annex F to the Cattle and Swine Act must be supplemented by the following for pigs destined for an EFTA State or region thereof listed in Annex I and coming from an EFTA State or EC Member State or region thereof:'pigs in accordance with EFTA Surveillance Authority Decision No 48/94/COL of 8 June 1994 concerning transmissible gastroenteritis.`6. The conditions laid down in Points 1 to 5 shall not apply to the introduction of pigs into an EFTA State or region thereof, listed in Annex I, from an EFTA State or EC Member State or region thereof, which under Article 10 of the Cattle and Swine Act has been granted additional guarantees corresponding to those provided for in this Decision.7. An EFTA State, listed in Annex I, shall submit annual reports on the monitoring and findings concerning TGE. This report shall be submitted to the EFTA Surveillance Authority at the latest by 1 April, the following year.8. This Decision shall enter into force 1 July 1994.9. This Decision is addressed to the EFTA States.10. This Decision shall be authentic in the English language.Done at Brussels, 8 June 1994.For the EFTA Surveillance AuthorityPekka SÃ ILÃ College MemberANNEX I Regions free of transmissible gastroenteritis which do not permit vaccinaton Finland: All regionsANNEX II >TABLE>The testing shall include animals from all ages and compartments.ANNEX III >TABLE>The testing shall include animals from all ages and compartments.